DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 February 2021 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-22 directed to inventions non-elected without traverse.  Accordingly, claims 13-22 have been cancelled.

Rejections Withdrawn
The rejection under 35 USC §112(a) set forth in paragraph 8 of the previous Office Action mailed 8 October 2020 is hereby withdrawn in response to Applicants’ remarks (Remarks, pg. 16, 5th full para).
The rejection under 35 USC §112(d) set forth in paragraph 10 of the previous Office Action mailed 8 October 2020 is hereby withdrawn in response to Applicants’ amendment rewriting claim 9 in independent form.

Allowable Subject Matter
Claims 1-12 are allowed. The following is an examiner's statement of reasons for allowance: The instantly claimed process for the preparation of a compound of formula (I) is neither disclosed nor fairly suggested by the closest prior art. The Examiner considers Zhang et al (CN105906680-A   08-2016, with machine translation) to represent the closest prior art. Zhang teaches (Machine translation, pg. 3, embodiment 2, 14th full para) the selective reaction of an organometallic ethynylating reagent with the 17-carbon ketone carbonyl in the presence of the unprotected 11-carbon ketone carbonyl. Zhang, however, neither discloses nor fairly suggests the selective reaction of an organometallic methylating reagent with the 11-carbon ketone carbonyl in the presence of the unprotected 17-carbon ketone carbonyl as presently claimed. Nor would one of ordinary skill in the art have found obvious such a modification of Zhang.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows:
Claims 13-22 have been canceled.
 

Conclusion
All questions pertaining to an application that has been allowed should be directed to the Office of Patent Publications Image Assistance Center at 888-786-0101.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A ZUCKER whose telephone number is (571)272-0650.  The examiner can normally be reached Thursday and Friday 5:30 am-3:00 pm and Saturday 10:00 am-2:00 pm Week 1; Monday and Tuesday 5:30 am-3:00 pm Week 2. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

	 /PAUL A ZUCKER/            Primary Examiner, Art Unit 1622